Porter, J.
(dissenting) : I am unable to concur in the decision, and I believe it is directly opposed to the limitation of the general rule recognized in Burton v. Larkin, 36 Kan. 246, 13 Pac. 398. The materialman was clearly “neither privy to the contract nor to the consideration.” ■ As held in the opinion in that case, “ ‘the contract must be made for his bénefit as its object, and he must be the party intended to be benefited.’ ” (p. 249.) I concede that in bonds required by statute for the faithful performance of contracts of a public nature, where liens for labor or material can not be secured, the bond will be construed as intended for the benefit of laborers and materialmen without any mention in the bond, because the statute is a part of the bond and makes the bond surety for all claims for labor and material. But where there is nothing to prevent the owner from requiring a bond for the benefit of those who furnish labor1 and material as well as a bond for his own benefit, the courts have no right to read into a bond of the latter kind something not intended by either party to it. The rule invoked by appellant, that where a bond written by a corporation engaged in the business of furnishing surety for compensation “is fairly open to two constructions, one of which will uphold and the other defeat the claim of the insured, that which is most favorable to the insured will be adopted” (The State v. Construction Co., 91 Kan. 74, syl. ¶ 1, 136 Pac. 905), has, in my judgment, no possible room for application in the present case. The insured, for whose express benefit the bond was executed, is not here asking that doubtful language in the bond shall be construed so as to uphold some claim of his to which the surety is opposed. As said in the opinion in The State v. Construction Co., supra, “but it is rightly contended that where there is no ambiguity, the plain intention of the parties can not be disregarded or nullified by constructipn.” (p. 81.) I think it'is too clear for argument that if the contractor had secured a release of all liens for labor and material upon his own credit, and without payment of them, the *36owner could not have withheld final settlement; and plainly in that situation the obligation of the surety would have been satisfied. However, I place my dissent squarely upon the limitation so clearly recognized by this court in the case of Burton v. Larkin, supra.
I am authorized to say that Mr. Justice West concurs in this dissent.